DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, the recitation “the plastic member having a print region disposed on a surface of the plastic member in advance” (lines 5-6) renders the claim indefinite because it is not clear what the event relative to which the print region is disposed on a surface of the plastic member “in advance” is. In other words, “in advance” of what ? The claim language reads as if “in advance” could refer to any step in the process. Examiner notes that the event in advance of which the print region disposed on a surface of the plastic member could even be a step / event that is not even recited in claim 3: it is not clear what step / event is intended to be the step / event in advance of which the print region disposed on a surface of the plastic member.

Examiner notes, that while it appears most likely that this recitation is intended to recite that that the print region is disposed on a surface of the plastic member prior to the step of disposing the plastic member on the outside of the preform (line 4), the claim language does not clearly recite this in lines 4-6, and further note that the steps recited in all of claim 3 are not limited to any chronological order (the method is only recited as comprising the steps).  Examiner suggests that if Applicant intends to recite that the print region is disposed on a surface of the plastic member prior to / in advance of the step of disposing the plastic member on the outside of the preform, that this language be added to the claim language.
	Two different art rejections are provided below to address two different interpretations of this recitation (1) that the step is lines 4-6 does not require that the print region is applied at any particular point in time during the process of formation of the completed article (David Shelby et al. (US 2002/0166833) in view of Lubow et al. (US 2006/0118631)) and (2) the print region is required to be disposed on a surface of the plastic member prior to / in advance of the step of disposing the plastic member on the outside of the preform (David Shelby et al. (US 2002/0166833) in view of Decoux (US 2015/0014983)).
Claim 4 is rejected for the same reason that claim 3 is rejected since claim 4 depends upon claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Lubow et al. (US 2006/0118631).

		In regard to claims 1 and 2, David Shelby et al. teach a method for producing a composite container, where the composite container is formed from a preform and a plastic member (sleeve) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container blow molded from the preform is shown in step VI of Fig. 2). The preform is of a plastic material (see, for example, paragraphs 0041 and 0047), so David Shelby et al. teach the claimed step of “preparing a preform made of a plastic material”. David Shelby et al. teach the claimed step of “disposing a plastic member on the outside of the preform” (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform, and all of the method steps of forming the composite container. The steps of “heating the preform and the plastic member and inserting the preform and the plastic member into a blow molding die” are taught, for example, in paragraph 0045 (note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps), where the plastic member (sleeve) is heated when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]”. The claimed step of “integrally inflating the preform and the plastic member by performing blow molding on the preform and the plastic member in the blow molding die” is also taught, for example, in paragraph 0045.
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform so that the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation “wherein the plastic member has a function of heat-contracting with respect to the preform”, David Shelby et al. teach that a PP shrink label is desireable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 

	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation “disposing a print region on a surface of the plastic member”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049).
		
		However, there is no explicit teaching in David Shelby et al. against applying ink after the composite container has been formed, and Lubow et al. disclose a process in which ink is printed on a formed curved (rounded) container via a non-contact printer such as an ink jet printer or a laser marker printer to form a print region on a label on the curved (rounded) container (that is, the rounded surface of the formed container having a label on it is printed with a printed image after the container has been formed) (see, for example, abstract and paragraph 0046). Since Lubow et al. establish that it is known to print a print region on a label on a rounded / curved surface of a completed, formed container via a non-contact printer such as an ink jet printer or a laser marker printer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container (without having applied any print to the label prior to the formation of the container from the preform), in order to avoid the heat distortion of polypropylene labels with ink printed on them before the preform/label combination has been blow molded that is identified in paragraph 0049. 

		In further regard to claim 2, David Shelby et al. and Lubow et al. teach the method for producing a composite container as discussed above in regard to claim 1. Since Lubow et al. specifically identify ink jet printers as a suitable non-contact printer for forming, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container, as discussed above in regard to claim 1 via an inkjet printer (and therefore via an ink jet process).


		In regard to claims 3 and 4, David Shelby et al. teach a method for producing a composite container, where the composite container is formed from a preform and a plastic member (sleeve) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container blow molded from the preform is shown in step VI of Fig. 2). The preform is of a plastic material (see, for example, paragraphs 0041 and 0047), so David Shelby et al. teach the claimed step of “preparing a preform made of a plastic material”. David Shelby et al. teach the claimed step of “disposing a plastic member on the outside of the preform” (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform, and all of the method steps of forming the composite container. The steps of “heating the preform and the plastic member and inserting the preform and the plastic member into a blow molding die” are taught, for example, in paragraph 0045 (note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps), where the plastic member (sleeve) is heated when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]”. The claimed step of “integrally inflating the preform and the plastic member by performing blow molding on the preform and the plastic member in the blow molding die” is also taught, for example, in paragraph 0045.
		
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform so that the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation “wherein the plastic member has a function of heat-contracting with respect to the preform”, David Shelby et al. teach that a PP shrink label is desireable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 

	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation “the plastic member having a print region disposed on a surface of the plastic member in advance”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049).
		
		However, there is no explicit teaching in David Shelby et al. against applying ink after the composite container has been formed, and Lubow et al. disclose a process in which ink is printed on a formed curved (rounded) container via a non-contact printer such as an ink jet printer or a laser marker printer to form a print region on a label on the curved (rounded) container (that is, the rounded surface of the formed container having a label on it is printed with a printed image after the container has been formed) (see, for example, abstract and paragraph 0046). Since Lubow et al. establish that it is known to print a print region on a label on a rounded / curved surface of a completed, formed container via a non-contact printer such as an ink jet printer or a laser marker printer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container (without having applied any print to the label prior to the formation of the container from the preform), in order to avoid the heat distortion of polypropylene labels with ink printed on them before the preform/label combination has been blow molded that is identified in paragraph 0049. 

		In further regard to claim 4, David Shelby et al. and Lubow et al. teach the method for producing a composite container as discussed above in regard to claim 1. Since Lubow et al. specifically identify ink jet printers as a suitable non-contact printer for forming, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container, as discussed above in regard to claim 1 via an inkjet printer (and therefore via an ink jet process).

		In regard to claims 5 and 6, David Shelby et al. teach a method for producing a composite container, where the composite container is formed from a preform and a plastic member (sleeve) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container blow molded from the preform is shown in step VI of Fig. 2). The preform is of a plastic material (see, for example, paragraphs 0041 and 0047), so David Shelby et al. teach the claimed step of “preparing a preform made of a plastic material”. David Shelby et al. teach the claimed step of “disposing a plastic member on the outside of the preform” (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform, and all of the method steps of forming the composite container. The steps of “heating the preform and the plastic member and inserting the preform and the plastic member into a blow molding die” are taught, for example, in paragraph 0045 (note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps), where the plastic member (sleeve) is heated when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]”. The claimed step of “integrally inflating the preform and the plastic member by performing blow molding on the preform and the plastic member in the blow molding die” is also taught, for example, in paragraph 0045.
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform so that the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation “wherein the plastic member has a function of heat-contracting with respect to the preform”, David Shelby et al. teach that a PP shrink label is desireable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 

	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation “disposing a print region on a surface of the plastic member”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049).
		However, there is no explicit teaching in David Shelby et al. against applying ink after the composite container has been formed, and Lubow et al. disclose a process in which ink is printed on a formed curved (rounded) container via a non-contact printer such as an ink jet printer or a laser marker printer to form a print region on a label on the curved (rounded) container (that is, the rounded surface of the formed container having a label on it is printed with a printed image after the container has been formed) (see, for example, abstract and paragraph 0046). Since Lubow et al. establish that it is known to print a print region on a label on a rounded / curved surface of a completed, formed container via a non-contact printer such as an ink jet printer or a laser marker printer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container (without having applied any print to the label prior to the formation of the container from the preform), in order to avoid the heat distortion of polypropylene labels with ink printed on them before the preform/label combination has been blow molded that is identified in paragraph 0049. 

		In further regard to claim 6, David Shelby et al. and Lubow et al. teach the method for producing a composite container as discussed above in regard to claim 1. Since Lubow et al. specifically identify ink jet printers as a suitable non-contact printer for forming, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region on the polypropylene label sleeve of the completed composite container taught by David Shelby et al., after the composite container has cooled from the process of formation of the container, as discussed above in regard to claim 1 via an inkjet printer (and therefore via an ink jet process).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Decoux (US 2015/0014983).
		In regard to claims 3 and 4, David Shelby et al. teach a method for producing a composite container, where the composite container is formed from a preform and a plastic member (sleeve) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container blow molded from the preform is shown in step VI of Fig. 2). The preform is of a plastic material (see, for example, paragraphs 0041 and 0047), so David Shelby et al. teach the claimed step of “preparing a preform made of a plastic material”. David Shelby et al. teach the claimed step of “disposing a plastic member on the outside of the preform” (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform, and all of the method steps of forming the composite container. The steps of “heating the preform and the plastic member and inserting the preform and the plastic member into a blow molding die” are taught, for example, in paragraph 0045 (note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps), where the plastic member (sleeve) is heated when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]”. The claimed step of “integrally inflating the preform and the plastic member by performing blow molding on the preform and the plastic member in the blow molding die” is also taught, for example, in paragraph 0045.
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform so that the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation “wherein the plastic member has a function of heat-contracting with respect to the preform”, David Shelby et al. teach that a PP shrink label is desireable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 

	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation “the plastic member having a print region disposed on a surface of the plastic member in advance”, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating, and Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049). David Shelby et al. state that “[u]nless an ink system is used that does not alter the infrared absorption characteristics of the film too greatly, it is doubtful that the polypropylene labels can be placed on the preform before infrared heating.” Paragraph 0049.

		Since David Shelby et al. state that / strongly imply that “an ink system is used that does not alter the infrared absorption characteristics of the film too greatly” may be used with a polypropylene sleeve (that is, a polypropylene sleeve printed with “an ink system is used that does not alter the infrared absorption characteristics of the film too greatly” may be used in process of David Shelby et al. in which the label sleeve is placed around the preform and then blown along with the preform, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used such an ink that does not “alter the infrared absorption characteristics of the film too greatly” provided such an ink was available at the time of the filing of Applicant’s invention. Decoux, teach articles, such as labels and containers (see, for example, abstract and paragraphs 0011, 0016, 0046, 0047 and 0065), where an ink that is transparent to infrared radiation may be used as the black ink of Decoux (see, for example, paragraphs 0012 and 0044). Decoux teach that all of these types of inks are readily commercially available, so Decoux establish that ink that is transparent to infrared radiation was available at the time of the effective filing date of Decoux (which is before the effective filing date of the application). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the ink of Decoux that is transparent to infrared radiation (IR) as the ink that is applied to the sleeve of David Shelby et al. prior to blow molding of the combination of the preform and the sleeve placed around the preform, which would not absorb IR radiation and therefore would “not alter the infrared absorption characteristics of the film too greatly”. Since the IR-transparent ink of Decoux is transparent to infrared radiation, the IR-transparent ink would not absorb the infrared radiation (David Shelby et al. identifies absorbing of infrared radiation of the ink used by David Shelby et al. as the problem that leads to the distortion and tearing of the polypropylene sleeves in paragraph 0049), and therefore the polypropylene sleeve label printed with the IR-transparent ink of Decoux would remain intact and usable after being put through the blow molding process of David Shelby et al. in which the sleeve printed with ink is placed around the preform prior to blow molding to form the final composite container comprising the blown preform (container) and the sleeve label.

		In regard to claim 4, David Shelby et al. and Decoux teach the method for producing a composite container as discussed above in regard to claim 1. Decoux specifically identify ink jet printers as suitable for printing black ink (paragraph 0370), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have printed a printed region of the IR-transparent black ink of Decoux on the polypropylene label sleeve taught by David Shelby et al. and Decoux via an inkjet printer (and therefore via an ink jet process).


		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788